Citation Nr: 1132224	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Karl Kazmeirczak, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1966 to May 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  The Veteran appealed the assignment of a 50 percent initial evaluation for his service-connected posttraumatic stress disorder (PTSD).  In his September 2008 substantive appeal, he asserted that he was unable to work due to his PTSD.  Accordingly, the issue of entitlement to TDIU has been raised by the record, the Board has jurisdiction over the issue, and it is part and parcel of the initial increased rating claim.

The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2010).  In the Veteran's September 2008 substantive appeal, he indicated that he wanted a Board hearing at the local RO.  In a May 2009 statement, the Veteran requested a Board Teleconference hearing at the RO.  This request was affirmed in a statement from his representative in June 2009.  However, in a June 2010 statement from the Veteran's representative, a Travel Board hearing was requested.  In a July 2011 statement from the Veteran's new representative, it was requested that the hearing be postponed until the claims file was received for review.  The Veteran has not yet been provided with a Board hearing.  Therefore, a remand is required for the scheduling of a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate hearing at the Oakland, California Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

